Title: From Thomas Jefferson to Craven Peyton, 20 November 1802
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Washington Nov. 20. 1802.
          
          Your favor of the 13th. came to hand last night: and I am happy that the postponements of paiment will be not inconvenient: and the more so as the dates I proposed were suggested by so strong a desire to fix them as early as possible, that tho’ I still trust I can comply with them, yet unforeseen emergencies might throw them forward a month. I now inclose you the deeds, bonds and reciepts respecting mrs Henderson’s part & those of the children included in this last purchase; and I think with you that every thing had better still appear under your name, and shall be glad if you will lease for me as you would do for yourself. I should be glad that Key’s part should be got, but on a credit till Autumn or for a twelvemonth. Accept my best wishes and friendly esteem.
          
            Th: Jefferson
          
        